Citation Nr: 0734005	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to retroactive entitlement to Vocational 
Rehabilitation benefits under Chapter 31 prior to September 
5, 2003.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2003 determination of the 
Department of Veterans Affairs (VA), Reno, Nevada, regional 
office (RO), which granted entitlement to Vocational 
Rehabilitation benefits and assigned an effective date on 
September 5, 2003.  The veteran appealed the October 2003, 
asserting that he was entitled to retroactive entitlement to 
Vocational Rehabilitation benefits.

In January 2005, the veteran provided testimony at a hearing 
in Reno, Nevada, before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In May 2005, the Board denied entitlement to retroactive 
entitlement to Vocational Rehabilitation benefits under 
Chapter 31 prior to September 5, 2003.  The veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
November 2006, the Court vacated the May 2005 Board decision 
and remanded the case to the Board for readjudication 
consistent with the Order.  In February 2007, the Board 
remanded the claim for further development.  The case is 
again before the Board. 


FINDINGS OF FACT

1.  Service connection is currently in effect for post- 
traumatic stress disorder, evaluated as 50 percent disabling; 
status post crushing injury, right hand, evaluated as 10 
percent disabling; scar, base of ring finger, evaluated as 10 
percent disabling; and onychomycosis, evaluated as 10 percent 
disabling.  A combined disability evaluation of 60 percent 
has been in effect since February 2001.

2.  Prior to September 5, 2003, the veteran had an impairment 
of employability due to service connected disabilities; 
however, the veteran was able to overcome the effects of 
impairment through employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria for an effective date prior to September 5, 
2003, for Chapter 31 vocational rehabilitation benefits have 
not been met.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. §§ 
21.51, 21.282(b)(2)(ii) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there was a significant change in the 
law with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Under the VCAA, VA 
has several notice requirements it must satisfy. 38 U.S.C.A. 
§§ 5102, 5103.  Additionally, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A..  However, the VCAA is 
inapplicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  

In Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  As well, the statute at issue in this matter is not 
found in Chapter 51, rather, it is found in Chapter 31.

In February 2007, the Board remanded this matter for further 
development, including the scheduling of a vocational 
assessment by a counseling psychologist in the Vocational 
Rehabilitation and Employment Division.  A vocational 
assessment was performed and the report prepared in June 
2007.  As part of the counseling narrative report, the VA 
counselor indicated that the veteran questioned her 
qualifications.  The record shows that in April 2007, the 
counselor wrote to the veteran, informing him that she was 
not a counseling psychologist (CP), but had a degree in 
Masters of Science in Rehabilitation Counseling and was a 
Certified Psychiatric Rehabilitation Practitioner (CPRP).  It 
was noted in the counseling narrative report that there was 
no CP on staff in Reno.  The nearest RO was contacted to 
perform the assessment, but declined to do so, citing that 
the Reno CPRP was qualified to perform the assessment.  

Based on the facts that there was no CP at the RO, efforts 
were made to obtain a CP for purposes of assessment, and that 
the individual conducting the evaluation was a vocational 
rehabilitation counselor qualified to do the evaluation, the 
Board finds that the evaluation supplied the veteran 
substantially complied with the remand instructions.  Prior 
to April 25, 2007, 38 C.F.R. § 21.50 did not specify who was 
qualified to perform the evaluation.  In August 2006, VA 
proposed rules to clarify who was to conduct initial 
evaluations, and these rules were adopted in April 2007, 
specifically indicating that a vocational rehabilitation 
counselor could perform the assessment.  See 71 Fed. Reg. 
50872-50875 (August 28, 2006), 72 Fed. Reg. 14041-14043 
(March 26, 2007).  Currently 38 C.F.R. § 21.50 (2007) 
specifically states that a CP or a vocational rehabilitation 
counselor can make vocational rehabilitation determinations 
for benefits under Chapter 31.  The Vocational Assessment is 
incorporated into the record and a supplemental statement of 
the case was issued in June 2007.  The Board will now proceed 
to the merits of the claim.  

In a January 2001 rating decision, service connection was 
granted for status post crushing injury, right hand, with a 
10 percent evaluation assigned, and for scar, base of ring 
finger, with a 10 percent evaluation assigned.  The 
disability evaluations were made effective from March 2000.  
A March 2002 rating decision granted service connection for 
post-traumatic stress disorder, with a 30 percent evaluation 
assigned from February 2001.  A November 2002 rating decision 
increased the evaluation for post-traumatic stress disorder 
to 50 percent disabling, from February 2001.  The veteran 
currently has a combined service connected disability 
evaluation of 60 percent which has been in effect since 
February 10, 2001.

The veteran filed a claim for Chapter 31 benefits in February 
2001.  In a March 2001 letter, the veteran was informed that 
he did not meet the criteria for entitlement to vocational 
rehabilitation.  It was determined that the veteran did have 
an impairment to employment and that the restrictions and 
limitations of his service-connected disabilities 
significantly contributed to his impairment of employability.  
However, it was also determined that the veteran had a 
Masters Degree in Business Administration and had been able 
to locate employment in a position that was consistent with 
his interests, aptitudes and abilities.  Therefore, the 
vocational counselor determined that the veteran had overcome 
the effects of the impairment to employment and did not have 
an employment handicap.

In an October 2003 letter, the veteran was informed that 
based on evidence showing that he was laid off from private 
sector employment, that vocational rehabilitation benefits 
were established effective September 5, 2003, the date that 
employment ended.  He was awarded benefits to be used in 
pursuit of a Ph.D. degree.  The veteran appealed, contending 
that his award of benefits should be effective from February 
2001, the date of his initial claim and the effective date of 
his current 60 percent combined disability evaluation.

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100 (West 
2002); 38 C.F.R. § 21.1 (2007).

VA regulations provide that a veteran may be inducted into a 
vocational rehabilitation program retroactively when all of 
the following conditions are met: (i) The period for which 
retroactive induction is requested is within the veteran's 
basic period of eligibility or extended eligibility, (ii) The 
veteran was entitled to disability compensation during the 
period for which retroactive induction is requested, and met 
the criteria of entitlement to vocational rehabilitation for 
that period, and (iii) The training the veteran pursued 
during the period is applicable to the occupational objective 
that is confirmed in initial evaluation to be compatible with 
his or her disability, consistent with his or her abilities, 
interests, and aptitudes, and otherwise suitable for 
accomplishing vocational rehabilitation.  38 C.F.R. § 
21.282(b) (2007).

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service- 
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  The law pertinently provides 
that an "employment handicap" does not exist when either 
the veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

In this case, as will be shown below, the evidence 
demonstrates that the veteran overcame the effects of 
impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and successfully maintained such 
employment prior to September 5, 2003; thus the veteran did 
not have an "employment handicap" under VA regulations 
prior to that date.

Review of the record indicates that the veteran completed a 
Bachelor of Sciences degree from Cal State Northridge in 
1972, and a Masters Degree in Business Administration (MBA) 
from Pepperdine University in 1978.  He taught business 
classes on a part-time basis at the University of Nevada-Reno 
and Truckee Meadows Community College in Reno for more than 
20 years, beginning in 1981.  The veteran sought Chapter 31 
benefits in 2001 as he desired to obtain a Ph.D. in order to 
become a full-time university professor.

The veteran was employed full-time as a Business Development 
Manager with Kassborher All Terrain Vehicles, Inc., in Reno, 
Nevada, from April 2002 until September 5, 2003, when he was 
fired.  Prior to that he was employed as a consultant at the 
Howard Consulting Group from January 2000 to March 2002.

The Board notes that the legal criteria governing the basic 
period of eligibility for Chapter 31 vocational 
rehabilitation training provide that the basic 12-year period 
of eligibility begins to run on the day that the VA notified 
the veteran of the existence of a compensable service- 
connected disability.  38 U.S.C.A. § 3103(b)(3); 38 C.F.R. § 
21.42(a).  Here, the period of eligibility began in January 
2001.

Upon review, the evidence demonstrates that the veteran had 
an employment impairment prior to September 5, 2003.  The 
veteran has submitted written statements attesting to 10 
different employers for whom he worked from 1988 to 1999; he 
contends that this demonstrates that he was unable to 
maintain suitable employment during this period and that he 
therefore had an "employment handicap" that should have 
entitled him to Chapter 31 benefits prior to September 5, 
2003.

The medical evidence supports a finding that the veteran had 
an employment impairment prior to September 5, 2003.  VA 
medical statements dated in April 2002 and October 2002, and 
private medical statements dated in May 2001, August 2003, 
and June 2005 all indicate that the veteran has an employment 
impairment.  VA medical records reflect that as a result of 
the veteran's PTSD symptoms and his method of controlling his 
responses, he continues to experience significant impairment 
in social and occupational functioning.  Medical statements 
from Dr. Howle dated in May 2001 and August 2003 indicate 
that the veteran has a significant employment handicap. The 
June 2005 medical statement from Dr. Okeke, from the same 
practice as Dr. Howle, also specifically found that his PTSD 
has affected his employment capabilities in the past, and 
will continue to be a problem in the future.  A private 
vocational rehabilitation evaluation performed in February 
2002 indicated that the veteran needed vocational service to 
overcome an employment handicap due to his PTSD.  

Despite the above findings, the evidence also shows that the 
veteran overcame the effects of impairment of unemployability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests, and was 
successfully maintaining such employment during the relevant 
period of January 2001 to September 5, 2003.  

The findings of the VA vocational assessment report dated in 
June 2007 showed agreement with the February 2002 private 
vocational assessment report and the medical evidence that 
the veteran did have employment impairment.  However, the VA 
counselor also determined that the veteran had overcome the 
effects of the employment handicap through suitable 
employment prior to September 5, 2003.  It was specifically 
noted in the report that the veteran earned an MBA from 
Pepperdine University in 1978.  He had a 20-year history of 
stable employment as an instructor in a local college system.  
He was also employed as a consultant for an employer that 
provided the veteran with flexible employment assignments in 
subject matters within the veteran's expertise.  The veteran 
was not tied down to a location that was inflexible and 
required him to work with individuals who presented a 
challenge and aggravated his PTSD symptoms.  It was noted 
that the veteran averaged approximately $2,000 a month over 
the two years as a consultant (January 2000 to March 2002), 
but that his income stopped over the last six months.  The 
Counselor determined that the position as consultant, 
considering his education and experience, was suitable 
employment.  It was noted that the veteran worked full-time 
as a Business Development Manager from April 2002 to 
September 2003, earning $60,000 annually.  His duties 
included finding sales customers for two new product lines, 
researching the marketplace and building a database of 
customers.  He complained of problems with his peers and they 
complained about his behavior.  He was terminated in 
September 2003.  

The Board finds the VA counselor's opinions to be competent 
evidence as it was based on a review of the record, an 
interview with the veteran, and an analysis of the veteran's 
vocational capabilities prior to September 5, 2003.  The 
opinion is also supported by the factual evidence.  The 
record shows that from January 2001 to September 5, 2003, in 
addition to his part-time employment teaching business 
classes, he held two full-time jobs in the business sector, 
as a consultant and as a business development manager.  These 
positions were consistent with his pattern of abilities, 
aptitudes, and interests as the holder of a MBA.  While his 
service connected disabilities, in particular his PTSD, may 
have resulted in some impairment of his employability during 
that period, the fact that he maintained these jobs for 14 
months and 17 months, respectively, indicates that he 
overcame the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and successfully 
maintained such employment until September 5, 2003.  

Unlike the June 2007 VA vocational assessment, the VA medical 
statements dated in April 2002 and October 2002, and the 
private medical statements dated in May 2001, August 2003, 
and June 2005 did not adequately address whether the veteran 
overcame the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and successfully 
maintained such employment until September 5, 2003.  The 
private medical reports dated in August 2003 and June 2005 
specifically referred to the veteran as having an 
"employment handicap."  This conclusory statement does not 
warrant entitlement to VA benefits.  There is no disputing 
that the veteran's disabilities were an impairment to 
employment prior to September 5, 2003.  However, pursuant to 
VA regulation, when the veteran has overcome the effects of 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment, than a veteran does not have an "employment 
handicap" under VA regulations.  38 C.F.R. § 
21.51(f)(2)(iii).  The August 2003 private medical statement 
spoke in general terms that the veteran continued to seek and 
secure various jobs only to lose them because of symptoms of 
his PTSD.  The physician provided no specific facts to 
support this conclusion.  The June 2005 private medical 
statement does not specifically address the time period prior 
to September 5, 2003. 

The February 2002 private vocational assessment report 
indicated that the veteran "has not been able to maintain 
full time employment in the competitive labor market 
successfully for any substantial period of time," finding 
that the veteran has been "relegated to a part time teaching 
position" for his "primary employment."  See February 2002 
Private Vocational Assessment Report.  

The Board finds the February 2002 private vocational 
assessment report to be of little probative value as the 
evaluation was performed prior to the veteran obtaining full-
time employment as a Business Development Manager from April 
2002 to September 2003, earning $60000 annually.  This fact 
was obviously not before the private counselor at the time of 
the February 2002 report, but in contrast, was addressed by 
the VA counselor in the June 2007 report.   

The veteran submitted numerous statements in support of his 
claim, focusing primarily on the facts of his employment 
impairment prior to September 2003.  However, as noted above, 
the question of employment impairment is only part of the 
analysis.  Here, the Board has found that the evidence 
supports the conclusion that the veteran overcame his 
employment impairment prior to September 2003.  As the 
veteran conceded in an April 2007 statement, he was gainfully 
employed at the time he applied for vocational rehabilitation 
benefits, but added that he has not been "suitably" 
employed for over 20 years.  This argument is not supported 
by the evidence, or the findings of the VA counselor's report 
dated in June 2007.  

In sum, the preponderance of the evidence, specifically the 
veteran's employment history between January 2001 and 
September 5, 2003, and the VA counselor's findings in the 
June 2007 VA vocational assessment, is against a finding that 
the veteran met the VA criteria for employment handicap prior 
to September 5, 2003.  

Accordingly, the Board finds that the evidence does not show 
that the veteran's disabilities were productive of an 
employment handicap prior to September 5, 2003, and therefore 
the criteria for entitlement to retroactive entitlement to 
Vocational Rehabilitation benefits under Chapter 31 prior to 
September 5, 2003, are not met.




ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


